Sullivan and Markewich, JJ.,
concurring in a memorandum by Sullivan, J. We agree with that part of Justice Fein’s memorandum which finds that no issue of fact exists as to defendant’s responsibility for plaintiff’s construction site accident, and that summary judgment was properly granted. It is undisputed that the scaffold broke on the day of the accident. As Justice Fein points out, the statement by defendant’s attorney in the opposing affirmation that plaintiff was injured when the scaffolding upon which he was standing collapsed should be viewed as more than a mere recitation of plaintiff’s allegations. It is a concession as to plaintiff’s theory of how the accident occurred. Having conceded the manner in which the accident occurred, defendant proceeded to oppose summary judgment by advancing three arguments. Defendant claimed that plaintiff was not working under its direction, that the scaffold was not under its control, and that the scaffold was constructed defectively by plaintiff himself. None of these arguments can absolve the defendant of its strict obligation under section 240 of the Labor Law to provide proper scaffolding. We find ourselves in agreement with Justices Lynch and Birns, however, that the verdict on damages is flawed. Although a court may take judicial notice that an employer is required to take certain deductions and make appropriate payments pursuant to the Social Security Law, no proof was adduced here that plaintiff was eligible for Social Security benefits. The effect of Trial Term’s ruling was to take judicial notice that there had been compliance with the law’s requirements and that plaintiff was eligible for Social Security benefits by virtue of his contributions, facts hardly supported by *536the record. He had worked at this site for six to seven weeks, yet produced no pay slips for the period in question, or tax returns for the several years he had worked in this country. Without such information we have no way of knowing whether he was entitled to Social Security. As a result, the expert’s testimony projecting plaintiffs Social Security benefits between the age of 65 and his full life expectancy had no evidentiary basis, and, thus, the jury should not have been permitted to hear it. A proper objection to this testimony was voiced, thereby preserving the issue. The general award was for $325,000. As no specific findings were made by the jury it is impossible to ascertain how much of the award consisted of the projected Social Security benefits of $257,855. Thus, a new assessment should be held.